Citation Nr: 1609094	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of left thumb injury. 

2.  Entitlement to service connection for a left hand disability, to include a neurological disorder. 

3.  Entitlement to service connection for diabetes mellitus type II.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Board hearing in December 2015; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  

The Board notes that in the November 2011 Form 9, the Veteran limited his appeal to include the matters pertaining to an evaluation for the left thumb and service connection for diabetes mellitus.  However, when liberally construed and sympathetically read, the Veteran's Form 9 also perfected the appeal for service connection for a left hand disability.  Therefore, this matter is before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left thumb injury has gotten worse and that his left hand neurological symptoms are attributable to his left thumb injury or is otherwise related to service.  The Veteran also contends that he has diabetes mellitus type II that is related to his service in Cuba, to include as a result of alleged exposures to toxins and chemicals in service.  The Board notes that the Veteran served at Camp Lejeune, North Carolina.  See e.g., DD-214.  Attempts should be made to obtain the Veteran's complete service personnel records and to obtain information relevant to the Veteran's potential exposure to contaminants at Camp Lejeune.  38 C.F.R. § 3.159; M21-1, Part III, Subpart iii, Chapter 2, Section E.7.b (providing evidentiary development procedures pertaining to Camp Lejeune).  Also, based on reports of worsening symptoms, the Veteran should be afforded a VA examination to determine the current nature and severity of the Veteran's left thumb injury residuals, to include an opinion as to whether the Veteran's left upper extremity neurological symptoms may be attributed to the same.  See Mittleider v. West, 11 Vet. App. 181 (1998); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, based on reports of recurrent left hand symptoms, on the Veteran's reported diagnosis of diabetes mellitus in 1999, and the Veteran's alleged in-service exposure to toxins and chemicals, the Veteran should be afforded a VA examination to determine the nature and etiology of a left hand disability and of diabetes mellitus.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006); June 2008 claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records, VA or non-VA, regarding his left thumb injury residuals, left hand disability, and diabetes mellitus.  See e.g., June 2008 claim (Veteran reported that he was diagnosed with diabetes mellitus in 1999). 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Attempt to obtain the clinical records pertaining to any in-service hospitalization of the Veteran from October 1969 to November 1969.  See November 1969 service treatment records (noting that Veteran's left thumb is being redressed and stitches are being removed).  All attempts to fulfill this development should be documented in the claims file.    

3. Request copies of all of the Veteran's service personnel records.  

Make attempts to obtain any relevant information regarding any exposures to toxins, chemicals, and/or contaminants during the Veteran's service in Cuba and in Camp Lejeune, North Carolina during his period of active duty service.  See e.g., June 2008 claim. 

All attempts to fulfill this development should be documented in the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4. Obtain outstanding relevant VA treatment records. 

5. Schedule the Veteran for VA examinations with a physician of appropriate expertise to determine:  the nature and severity of the left thumb injury; the nature and etiology of a left hand disability; and, the nature and etiology of diabetes mellitus.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

a. The examiner is asked to provide information as to the nature, severity, and all symptoms of the Veteran's left thumb injury residuals, to include scar.  

For purposes of this opinion, the examiner is requested to attempt (to the extent possible) to distinguish the manifestations of the service-connected left thumb injury, and any separate left upper extremity disability.  In so doing, consider:

1. whether it is at least as likely as not that the Veteran's reported neurological symptoms of the left upper extremity are caused by the service-connected thumb disability;

2.  whether it is at least as likely as not that the Veteran's reported neurological symptoms of the left upper extremity are aggravated (permanently worsened beyond the natural progression) by the service-connected thumb disability;

Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

	Regarding a left hand disability and diabetes mellitus type II:  

a. After performing all necessary testing, to include neurological testing if necessary, the examiner is asked to provide an opinion as to the following:  

(1) Whether the Veteran has diabetes mellitus. 

(2) The nature and diagnosis of the Veteran's left hand disability, to include any neurological impairment.  The examiner's attention is invited to the Veteran's recurrent complaints of neurological symptoms of the left upper extremity.  

b. The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such left hand disability and/or diabetes mellitus manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of any exposure to toxins, chemicals, and contaminants in service.

The examiner's attention is invited to the following:

a. The Veteran's long history of complaints of left upper extremity neurological symptoms such as numbness and weakness.  

b. The Veteran's arguments in his June 2008 statement regarding his exposures in Cuba and regarding being bitten by a tarantula on his foot, and his complaints regarding his lower extremities.  See also November 2011 Veteran statement.   

c. The Veteran's service in Camp Lejeune, North Carolina. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




